UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 ES BANCSHARES, INC. (Exact name of small business issuer as specified in its charter) MARYLAND 20-4663714 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 68 North Plank Road, Newburgh, New York 12550 (Address of principal executive offices) (866) 646-0003 Issuer’s telephone number, including area code: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]. NO []. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []. NO []. Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [].NO [X]. State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date. As of August 12, 2011 there were 2,269,070 issued and outstanding shares of the Registrant’s Common Stock ES BANCSHARES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011, and 2010 2 Consolidated Statements of Changes in Stockholders’ Equity For the Six Months Ended June 30, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4T. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Procedures 37 Item 1A Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3 Defaults Upon Senior Securities 38 Item 4. [Reserved] 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 ES BANCSHARES, INC CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars In thousands) June 30, December 31, ASSETS (Unaudited) Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold and other money market investments 11 12 Total cash and cash equivalents Certificates of deposit at other financial institutions Securities available for sale, at fair value Real estate mortgage loans held for sale Loans receivable Deferred cost Allowance for loan losses ) ) Total loans receivable, net Accrued interest receivable Federal Reserve Bank stock Federal Home Loan Bank stock Goodwill Premises and equipment, net Prepaid FDIC Assessment Real estate owned Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Borrowed funds Accrued interest payable Other liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity Capital stock (par value $0.01; 5,000,000 shares authorized; 2,269,070 shares issued at June 30, 2011 2,269,070 shares issued at December 31, 2010 22 22 Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 1 ES BANCSHARES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) For the Three Months Ended June 30, For the Six Months Ended June 30, Interest and dividend income: Loans $ Securities Certificates of deposit 11 18 23 35 Fed Funds and other earning assets 18 19 37 44 Total interest and dividend income Interest expense: Deposits Borrowed funds 96 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and fees Gain on sale of securities - - Net gain on sale of loans 21 22 83 57 Other 37 62 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Data processing service fees 48 85 Other Total non-interest expense Net income before income taxes 63 Income tax expense 26 - 36 - Net income $ $
